Title: Henry Laurens’ Memorandum of a Conversation with John Adams, 18 April 1781
From: Laurens, Henry
To: 



post 18 April 1782

Arrived Sunday 14th. April 1782. late in the afternoon at Leyden, lodged at the Golden Lion.
15th. at 5 oClock am. sent Mr. V by the Trekschoat to Amsterdam with a Message to Mr. A. “That I should be at Harlem where I requested he would meet me that day at the Golden Lyon, my business was of importance and respected a Treaty for Peace that being a Prisoner upon Parole I did not think it would be proper to go to Amsterdam lest I should be discovered there by people who knew my person, who would be asking questions which I could not answer and who would thence raise conjectures and possible be detained longer than I meant to stay in Holland” &ca. I immediately set out for Harlem by Land and arrived there before 9 oClock am.
About 6 oClock pm. Mr. A arrived at Harlem.
Without delay I communicated my business and shewed him the Bill entitled he said he had seen it already in substance in the English Papers, and agreed in opinion with me that it was not applicable or, of no importance to the United States of America.
He desired to premise, having understood that I was a Prisoner, that he should converse with me as a fellow Citizen but not as a Commissioner or Colleague altho my Name was in the Commission together with Doctor Franklin’s Mr. Jay’s Mr. Jefferson’s and his own for treating with Great Britain—that Mr. Jefferson was not arrived in Europe and he supposed did not mean to come. And that he thought himself not at liberty to communicate to me the particular Instructions of Congress respecting the Commission while I remained a Prisoner or under any restraint. Mr. A then proceeded and said, “conversing with you in a private Character or as one Citizen with another, the Commissioners cannot receive any propositions from the Court of Great Britain or enter upon any Treaty with that Court until the Independence of the United States of America shall have been acknowledged nor will they receive any propositions but from persons properly authorized to Treat, nor Treat without first communicating such propositions to the Court of France. And if propositions are delayed longer than next Monday, they will not be at liberty to treat without the consent of the States General of the United Provinces of the Low Countries or Netherlands—six in seven of those Provinces have already agreed to acknowledge the Independence of the United States of America, Guelderland alone and that not from aversion but unavoidable delay has not formally consented but will do so on Monday next when I shall be received at the Hague in the Character of Minister from our United States, and this will be, even should Guelderland, further delay or refuse, but there is not the least doubt of the consent of that Province as soon as the States shall meet and they are to meet to morrow.
“America is at this time in perfect harmony with her Allies the French, her Trade is really flourishing, her whole debt does not amount to one half of the annual expence of Great Britain for carrying on the War, her resources are great, already acknowledged as an Independent Nation by one powerful Kingdom and on the Eve of being acknowledged by the first Republic in Europe, what should tempt her to recede from her former Resolutions? ’Tis vain and fruitless tis wasting time to talk of any thing short of Independence.”
I observed to Mr. A that my declarations in England to such of its Ministers as I had conversed with had uniformly gone to the same Point.
I then laid before Mr. A. the Paper put into my hand by Lord S. entitled “Mr. Digg’s Account of what passed between him and Mr. A 30 March 1782.” The third and sixth articles he positively denied, “I said no such thing to Mr. Digges.” “Part of the 5th. is a misrepresentation or not fully represented, I said if the Ministers of Great Britain by whom you say you are sent mean any thing honorable let them release Mr. Laurens and communicate to him what they have to propose and he will join his Colleagues.” “In short I paid very little attention to Mr. Digges or to any thing he said. I have since he was in Holland received two Letters from him but have thought it proper to return no answer.”
Took leave of Mr. A about 1/2 p. 8 oClock p.m and at 5 oClock amthe 16th. took Chaise at Harlem and began my return to England. Thursday late at Night arrived at Ostend.
